DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Since the argument filed on 05/10/2021 is persuasive, the examiner withdraws the restriction on 04/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  17  recites the limitation "the porous layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zinck et al (PG pub 20130040188), and further in view of Tim et al (DE 102013018235, English translation is provided).
Regarding claim 1-5, Zinck et al teaches a battery cell comprising:
positive insertion electrode loaded with active material [para 32]; 
a negative insertion electrode [para 72];

an electrolyte based on SO2, the electrolyte comprising a conductive satl [para 51 788]; 

 a separator 11 between the positive electrode and the negative electrode [Para 119], having a thickness.


Tim et al teaches a battery cell comprising a separator having organic polymer layer with thickness of 3 micron to 14 micron [para 93 101].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the separator of Zinck to have the same thickness and material of Tim et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07) and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Modified Zinck et al teaches the thickness of the separator of 3 to 14 micron and the loading of the positive electrode with active per unit area being 30mg/cm2, thus the ratio the ratio of the thickness of the organic polymer separator layer to the loading of the positive electrode with active material per unit area overlapped the claimed range (less than 0.2mm3/mg). it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 6, Modified Zinck et al teaches the positive electrode having thickness of at least 0.25 mm [para 65].
Regarding claim 7-8, modified Zinck et al teaches the polymer separator layer being made of polypropylene [para 94, Tim et al].
Regarding claim 9, since modified Zinck et al teaches the polymer separator and electrolyte having claimed structure and material, thus, the polymer separator layer has a surface energy that is at least 5mN/m greater than the surface energy of the electrolyte. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 10, since modified Zinck et al teaches the polymer separator layer having claimed material and structure, modified Zinck et al is considered to contain functional molecules which influence the surface energy of the polymer separator. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 11, the polymer separator layer being substantially devoid of fluorine compounds.
Regarding claim 12, modified Zink et al teaches the polymer separator layer comprises an organic polymer membrane and the separator has an additional layer (coating layer), wherein: the additional layer (coating layer)  has a first layer surface and a second layer surface and is:  
Regarding claim 13, modified Zinck et al teaches the separator is a composite material and the organic polymer membrane and the additional layer are permanently bonded to one another whereby their contacting surfaces are inseparably joined [para 91-107, Tim et al]
Regarding claim 14, modified Zinck et al teaches the polymer separator layer being organic polymer non-woven [para 102].
Regarding claim 15-16, modified Zinck et al teaches the organic polymer nonwoven contain ceramic material (include the coating material) which is silicon oxide and aluminum oxide [para 104-106].
Regarding claim 18-19, modified Zinck et al teaches positive insertion electrode comprising an active material with the claimed composition LiFePO4 (para 34, Zinck et al).
Regarding claim 20, modified Zinck et al teaches the negative insertion electrode containing carbon as active material to receive ion [para 74, Zinck et al].
Regarding claim 21,  modified Zinck et al teaches the positive electrode and/or the negative electrode has/have a diverter element with a three-dimensional porous metal structure in the form of a metal foam, wherein the porous metal structure preferably extends essentially over the entire thickness of the positive electrode and/or the negative electrode [para 55, Zinck et al]
Regarding claim 22-23, modified Zinck et al teaches the electrolyte containing at least 2.5 mol So2 per mol conductive salt [para 97, Zinck et al].
Regarding claim 24-25, modified Zinck et al teaches SO2 content in the electrolyte being greater than 30% [para 90, Zinck et al] which is overlapped the claimed range. it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 26, modified Zinck et al teaches the electrolyte containing organic solvents in amount of less than 5% weight of the electrolyte [para 92, Zinck et al].
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zinck et al (PG pub 20130040188), and Tim et al (DE 102013018235, English translation is provided) and further in view of Lee et al (PG pub 20140322611) or Choi et al (PG pub 20160028064).
Regarding claim 17, modified Zinck et al teaches the organic polymer nonwoven as set forth above, but modified Zinck et al does not teach the organic polymer nonwoven containing binders.
Lee et al teaches a separator of a battery cell comprising a coating layer outside the separator and the coating layer contains binder [para 52].

Or alternatively:
Choi et al teaches a separator of a battery cell comprising a coating layer outside the separator and the coating layer contains binder [abstract].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add binder of Choi et al into the organic polymer nonwoven as taught by modified Zinck et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/UYEN M TRAN/Primary Examiner, Art Unit 1726